DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.  Claims 1-8 and 10-14 remain pending in the application.  The previous 35 USC 112 rejections of claims 1-8 and 9-14 are withdrawn in light of applicant’s amendment to claims 1, 3, 7, 8 and 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0036643 to Arnold in view of U. S. Patent 2,365,058 to Crawford and U. S. Patent 8,430,260 to Guidry.
	Arnold teaches a centrifugal pump, comprising:
	a hollow body (64) defining a center axis, said hollow body (64) having a front opening (inside 66) defined in a radial wall (66) (Figures 3 and 4, Fig. 3 annotated below; paragraph [0030]);
an impeller (61) accommodated in said hollow body (64) (Figures 3 and 4; paragraph [0028]);
a cover for closing said front opening (inside 66), said cover comprising a flange disposed to overlay said radial wall (66), said flange having a central portion facing an outer environment and a substantially radial peripheral portion extending laterally from said central portion (Fig. 3, annotated below; paragraph [0028]);
a substantially annular wear plate (56), affixed to a rear of said central portion of said flange (via bolts 58) (Fig. 3, annotated below; paragraph [0028]);
wherein said central portion of said flange has a central hole providing a substantially axial suction port (15) (Figures 1-3; Fig. 3 annotated below; paragraph [0028]);
wherein said substantially annular wear plate (56) is located at an axial distance (d1) from the impeller (61), the axial distance (d1) being maintained at a predetermined value to prevent sudden changes and leakage of fluid or of fluid with suspended solids (Figures 3 and 4, Fig. 3 annotated below; paragraphs [0028-[0032]); and
an adjustment system (66, 68, 72, 78) for controlled adjustment of said axial distance (d1) of said wear plate (56) (Figures 3 and 4; paragraphs [0029]-[0032]);
wherein said adjustment system (66, 68, 72, 78) is mounted onto said flange and is accessible from outside, said adjustment system (66, 68, 72, 78) being configured to both calibrate said axial distance (d1) of said wear plate (56) and to lock said wear plate (56) at said axial distance (d1) (Figures 3 and 4, Fig. 3 annotated below; paragraphs [0029]-[0032]);
wherein said adjustment system (66, 68, 72, 78) causes a movement of said flange with said substantially annular wear plate (56) affixed thereto, in relation to said radial wall (66) after the closing of said cover (Figures 3 and 4, Fig. 3 annotated below; paragraphs [0029]-[0032]); 
wherein said adjustment system (66, 68, 72, 78) comprises a plurality of studs (68) with first ends threaded into a first ring of holes formed in the hollow body (64) at a periphery of said front opening, said studs (68) having intermediate smooth portions, which are adapted to pass through a second ring of corresponding smooth through holes (70) formed in a peripheral portion of said flange, and second threaded ends with a predetermined pitch, which are configured to project out of said peripheral portion of said flange and on which corresponding calibration stop nuts (72) are tightened, and said calibration stop nuts (72) are configured to be loosened on the second threaded ends of said studs (68) to move said flange from a locked position in contact with said radial wall (66) to a position wherein said wear plate (56) is at said axial distance (d1) from the impeller (61) and the flange is a predetermined distance away from said radial wall (66) (Figures 3 and 4, Fig. 3 annotated below; paragraphs [0028]-[0032]), and
wherein said wear plate (56) comprises a central hole corresponding to said suction port and is fixed to said flange via a plurality of anchor screws (58) (Figures 3 and 4, Fig. 3 annotated below; paragraphs [0028]-[0032]).

[AltContent: textbox (Cover Flange)]
[AltContent: ]
[AltContent: textbox (Outer Environment)][AltContent: arrow][AltContent: textbox (Radial Peripheral Portion)][AltContent: textbox (Intermediate Smooth Portion)][AltContent: textbox (Second Threaded End)][AltContent: arrow][AltContent: textbox (First Ring of Holes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central Hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central Portion)][AltContent: arrow][AltContent: textbox (Front Opening)][AltContent: arrow]
    PNG
    media_image1.png
    491
    837
    media_image1.png
    Greyscale

Annotation of Arnold Figure 3.
Arnold teaches the heads of anchor screws 58 being in the wear plate such that their heads are either recessed or coplanar to a surface of the wear plate, but is silent as to these details.  It would be an obvious matter of design choice to one of skill in the art, at the time of invention, to make the heads of the anchor screws coplanar with an inner surface of said wear plate, since applicant has not disclosed that different locations within the wear plates solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different with the head coplanar with a surface of the wear plate or recesses therefrom.
The recitation of “for lifting clean water or water with suspended solids” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitations of pumping “clean water or water with suspended solids” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.
Arnold is silent as to the details of the hollow body and impeller therein.  Crawford teaches a pump comprising:
a hollow body (10) defining a center axis, said hollow body (10) having a front opening (inside 15) defined in a radial wall and a volute (inside 10) with a radial delivery port (21) (Figures 1 and 2; page 1 col. 1 lines 37-53);
an impeller (12) accommodated in said hollow body (10), said impeller (12) having blades whose tips are substantially coplanar at an annular peripheral area (Figures 1 and 2; page 1 col. 1 lines 37-53, and page 1 col. 2 line 50- page 2 col. 1 line 10).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Arnold with the volute and impeller taught by Crawford because it has been held that a simple substitution of one known element, the generically disclosed volute and impeller of Arnold, for another, the volute and impeller of Crawford, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Arnold does not teach a hinge for the cover.  Guidry teaches an apparatus wherein:
a cover (22) is connected to a hollow body (12, 18) by a hinge (31, 32, 34) having a hinge axis (axis of pin in 32) that is substantially vertical and perpendicular to a center axis of said hollow body (12, 18), and said hinge (31, 32, 34) comprises a first end member (un-numbered block attached to 12 which receives 31) affixed to said hollow body (12, 18) and a second end member (42) directly affixed to the cover (22), an intermediate member (31) being slidingly mounted to said first end member so as to slide along a respective longitudinal direction, said second end member (42) being disposed to be pivoted thereupon about said hinge axis (axis of 41), to allow said cover (22) to be opened by a longitudinal sliding motion and a pivoting motion, for easy inspection and maintenance of said hollow body (12, 18) (Figures 1-6; col. 2 lines 41-49 and col. 3 lines 24-31 and 50-59).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Arnold with the hinge taught by Guidry in order to provide a mechanism of supporting the cover, which could be heavy, when not in use and after removal from the studs 26 and facilitating the removal of the cover in such a way that reduces the risk for damage to the threads  on studs 26 (by guiding the cover past them), and to use “a fast opening and highly reliable closure” (col. 1 lines 14-15).
Arnold appears to show studs 68 threaded into the hollow body 64, but is otherwise silent as to how the studs are secured into the hollow body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use threads to tighten the studs in the first ring of holes in the hollow body, as is done to secure the opposite end of the stud to the calibration nut 72, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claims 4-8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0036643 to Arnold in view of U. S. Patent 2,365,058 to Crawford, U. S. Patent 8,430,260 to Guidry and U. S. Patent Publication 2016/0245291 to Carnes.
Referring to claim 4, Arnold, Crawford and Guidry teach a centrifugal pump having all the limitations of claim 3, as detailed above, but are silent as to the details of the stud threads.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the single start threads (72, 76) as taught by Carnes (paragraph [0081], Fig. 13) into the device of Arnold because it has been held that a simple substitution of one known element, the single start “acme” threads, for another, the undetailed threads of Arnold, to obtain predictable results, forming a bolted joint, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.  Furthermore, single start threads have a pitch that equals the lead (distance travelled in one turn) and as such with such, a stud thread, the distance moved would always correspond to a product of the pitch by a number of tightening/loosening turns of the nuts.
Referring to claims 5-7 and 11, Arnold, Crawford and Guidry teach a centrifugal pump having all the limitations of claim 4, as detailed above, and Arnold further teaches a pump wherein:
said adjustment means system (66, 68, 72, 78) further comprise a plurality of thrust screws (78), that which are tightened into a corresponding third ring of matingly threaded through holes (84) formed in said peripheral portion of said flange, wherein the movement of said flange, with said substantially annular wear plate (56) affixed thereto, in relation to said radial wall (66), is enabled by said thrust screws (78) pushing against said radial wall (66), said thrust screws (78) have inner ends designed to interact with the front surface (on 66) of said radial wall (66)and a head (82) that projects out of the outer surface of said flange, said head (82) has such a shape as configured to be driven by a tool (while the head is disclosed as being able to be hand tightened, it is still capable of and therefore configured to be turned by a tool such as pliers), such that said thrust screws (78) are adapted to be tightened and the flange and said wear plate (56) to be axially pushed outwards by the axial distance (d1) that is equal to a minimum reference distance (d2), the holes (70, 84) of said second and third rings are radially spaced apart from one another at equal angular distances (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0029]-[0030]).
Referring to claim 8, Arnold, Crawford and Guidry, teach a centrifugal pump having all the limitations of claim 7, as detailed above.  Arnold discusses the use of “a locking element” (locking threads is used as one example, and locking elements are used as another) on the thrust screws (78) for locking said wear plate (56) at the axial distance (d1) (paragraph [0032]), but is silent as what is meant by the disclosed “locking elements”.  While Crawford does not teach the adjustment system comprising studs with threaded ends, it does teach the use of lock nuts (38) on thrust screws (37) proximate to a head for locking said flange (plate like portion comprising the holes for screws 36, 37 and the portion which mates to 15) in the calibrated axial position (Fig. 1; page 1 col. 2 line 50- page 2 col. 1 line 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the lock nuts as taught by Crawford into the device of Arnold because it has been held that a simple substitution of one known element, the lock nut of Crawford, for another, the locking elements recited but undefined by Arnold, to obtain predictable results, locking the bolted joint, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Referring to claims 13 and 14, Arnold, Crawford, Guidry and Carnes, teach a centrifugal pump having all the limitations of claim 8, as detailed above, and Arnold further teaches a method of adjusting the axial distance of the wear plate (56) from the impeller (61) of the centrifugal pump comprising:
providing the cover for closing the front opening (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032]);
providing, in the central portion of the cover, the central hole and aligning the central hole with the substantially axial suction port during assembly (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032]);
closing the cover on the hollow body (64) by tightening said plurality of studs (68) into said first ring of holes of said hollow body (64) and fitting said plurality of studs (68) into the second ring of smooth through holes (70) of said flange (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0031]-[0032]);
screwing respective calibration stop nuts (72) on the second threaded ends of said studs (68) to bring said flange in contact engagement with the front surface of said radial wall (66) (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032], while Arnold does not explicitly state that the flange is brought into contact with the front surface of said radial wall before being adjusted as described to achieve the initial position, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to do this in order to allow the initial position of the wear plate to be set using the method of adjustment already taught by Arnold which would require that the wear plate is brought into is closest position to the impeller and then backed away as disclosed by Arnold to the desired positon for operation, since it would be combining prior art elements according to known methods to yield predictable results, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I);
thereafter, unscrewing said calibration stop nuts (72) by a number of turns or fractions of a predetermined turn to move said nuts (72) away from the outer surface of said flange (flat perimeter portion of 52) to a calibrated position (using indicia 90) at a predetermined minimum reference distance (d2) (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032]);
thereafter, tightening said plurality of thrust screws (78) and locking them into said third ring of matingly threaded through holes (84) to bring the inner ends thereof in contact engagement with the front surface of said radial wall (66) (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032]); and
further screwing said thrust screws (78) to move the flange /away from said front surface (comprising 66) and, as a result, to move said wear plate (56) away from the annular peripheral area of said impeller (61) by the axial distance (d1), that is equal to said minimum reference distance (d2) to a calibrated position (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032]),
wherein the number of turns or fractions of a turn for loosening said stop calibration nuts (72) is determined by an algorithm that depends on a value assigned to the axial distance of said wear plate (56) from said impeller (61) (Figures 3 and 4, Fig. 3 annotated above; paragraphs [0028]-[0032]).
Arnold and are Crawford silent as to the details of the stud threads.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the single start threads (72, 76) taught by Carnes (paragraph [0081], Fig. 13) into the device of Crawford and Arnold because it has been held that a simple substitution of one known element, the single start “acme” threads, for another, the undetailed threads of Arnold, to obtain predictable results, forming a bolted joint, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.  Furthermore, single start threads have a pitch that equals the lead (distance travelled in one turn) and as such, with such a stud thread, the number of turns or fractions of a turn for a nut is determined by the axial distance to be travelled and the pitch (because it equals the lead) of the threaded end of a stud (the number of turns needed to accomplish an axial displacement is always equal to the axial displacement divided by the lead which with the single start thread of Carnes equals the pitch).  
Arnold does not teach a hinge for the cover.  Guidry further teaches a method comprising the step of:
connecting the cover (22) to the hollow body (12, 18) with the hinge (31, 32, 34) having the hinge axis (axis of pin in 32) that is substantially vertical and perpendicular to the center axis of the hollow body (12, 18) (Figures 1-6; col. 2 lines 41-49 and col. 3 lines 24-26 and 50-59).
Arnold appears to show studs 68 threaded into the hollow body 64, but is otherwise silent as to how the studs are secured into the hollow body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use threads to tighten the studs in the first ring of holes in the hollow body, as is done to secure the opposite end of the stud to the calibration nut 72, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Arnold discusses the use of “a locking element” (locking threads is used as one example, and locking elements are used as another) on the thrust screws (78) for locking said wear plate (56) at the axial distance (d1) (paragraph [0032]), but is silent as what is meant by the disclosed “locking elements”.  While Crawford does not teach the adjustment system comprising studs with threaded ends, it does teach the use of lock nuts (38) on thrust screws (37) proximate to a head for locking said flange (plate like portion comprising the holes for screws 36, 37 and the portion which mates to 15) in the calibrated axial position (Fig. 1; page 1 col. 2 line 50- page 2 col. 1 line 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the lock nuts as taught by Crawford in the method of Arnold because it has been held that a simple substitution of one known element, the lock nut of Crawford, for another, the locking elements recited but undefined by Arnold, to obtain predictable results, locking the bolted joint, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant respectfully traverses the interpretation of “cover” proposed in the Office Action and depicted in the annotated FIG. 3 of Arnold provided by the Examiner. According to that interpretation, the “cover” disclosed by Arnold would include not only end cover 52 but also spacer columns 60 and supporting ring 54. Arnold clearly distinguishes those three elements as separate elements, and identified the end cover as element 52 only. See, e.g., Arnold, [0028] (“The supporting ring 54, and thus the wear plate 56, is spaced from the end cover 52 by a plurality of spacer columns 60”). Remarks 6.	

However, covers are regularly made from multiple components which are assembled.  Even though Arnold may not refer to the assembly as the cover, there is no reason why the cover disclosed by Arnold could not include end cover 52 as well as spacer columns 60 and supporting ring 54.  Arnold is just using different names for the claimed structure, but the claimed structure is taught.
Applicant argues 
that the only element disclosed by Arnold having a flange disposed to overlay the radial wall, with a central portion facing the outer environment and a radial peripheral portion extending from the central portion is at most end cover 52. At the same time, in the proposed interpretation of “cover” set forth in the Office Action, to which Applicant takes exception, there are two flanges spaced by spacer columns 60.

However, as detailed above the flange includes the entire central portion of the flange, which comprises both the portion facing the outer environment and the portion comprising the front opening and wear plate attachment.  As such the wear plate is attached to the central portion of the flange as claimed.
Applicant argues “having clean-out assembly 50 disclosed by Arnold hinged to pump casing 64 would involve a substantial redesign of clean-out assembly 50, because spacer columns 50 would prevent a rotation of clean-out assembly 50 unless clean-out assembly 50 is slid out.”  However, the Examiner fails to see how the addition of the Guidry hinge to the Arnold cover would change the operation of the Arnold cover.  The Arnold cover is removed by axial translation in the same way as the Guidry cover.  There is no need for the spacer columns 50 to be rotated for removal as taught by Arnold, or because of the Guidry hinge design used therewith.
Applicant’s arguments with respect to the second member being directly fixed to the cover are moot in view of the new grounds of rejection therefor above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746